Title: To George Washington from Thomas Jefferson, 23 August 1791
From: Jefferson, Thomas
To: Washington, George


  [Philadelphia] 23 August 1791. Reports on the official communications from the secretary of the Northwest Territory from 1 Jan. to 30 June that “none of the said communications appear to require any thing to be done on the part of the Government of the United States; That they contain indeed the titles of several acts passed by the Territorial Legislature; but the Acts themselves not being yet communicated, no opinion can be given on them.”
